Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 01/20/2021. As directed, claims 1, 4-5, 8, and 11-12  were amended. Claims 6 and 13 were previously cancelled. Claims 15-20 were previously withdrawn. Accordingly, claims 1-5, 7-12, and 14 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0030, it appears Applicant intended “The regions or directions in which no directions are found (no-detection directions) are used to update the negative ISM and the regions or direction in which directions are found …” to read --The regions or directions in which no detections are found (no-detection directions) are used to update the negative ISM and the regions or directions in which detections are found …--
Applicant is encouraged to carefully review the entire specification for consistency of language used to describe the invention. Appropriate correction is required. 
Claim Objections
Claims 3-4 and 10 are objected to because of the following informalities:  
In claim 3, line 3, it appears Applicant intended “change in the empty space likelihood” to read --change to the empty space likelihood--
In claim 4, line 2, it appears Applicant intended “likelihood in a bin” to read --likelihood of
In claim 10, line 3, it appears Applicant intended “change in the empty space likelihood” to read --change to the empty space likelihood--
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 8, Examiner deems a method for observing an environment of a vehicle, comprising: obtaining a plurality of detections at a sensor of an object located in an environment of the vehicle; determining with-detection directions with respect to the sensor that include the plurality of detections and no-detection directions with respect to the sensor that do not include the plurality of detections; assigning an empty space likelihood to an empty space occupancy grid of the sensor along the no-detection directions; separating the plurality of detections into static detections and dynamic detections based on a movement of the vehicle; assigning the static detections to a static occupancy grid; updating the static occupancy grid using a static occupancy grid history and a velocity of the vehicle; combining the updated static occupancy grid, the dynamic detections and the empty space occupancy grid to obtain a dynamic occupancy grid; and generating a map of the environment using the dynamic occupancy grid to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include generating an empty space occupancy grid, and updating a static occupancy grid, dynamic detections and an  empty space occupancy grid to obtain a dynamic occupancy grid for map generation.
Claims 2-5 and 7, and 9-12 and 14, depend from claims 1 and 8, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims 1 and 8. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification objections, outlined above
Claim objections, outlined above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669